DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the. Claims 1-7 are pending.
In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to better focus the instant application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: “execute a plurality of the instructions; generate core prioritization data for a scheduler, the core prioritization data generated based on a combination of: (a) measured properties of the plurality of cores independent of thread characteristics, including maximum clock rates of the plurality of cores, (b) data related to thermal management of the processor, and (c) execution characteristics associated with a thread, and provid[e] the core prioritization data for use by a scheduler to identify a first core.”

	Similarly, the limitation of "generate core prioritization data for a scheduler, the core prioritization data generated based on a combination of: (a) measured properties of the plurality of cores independent of thread characteristics, including maximum clock rates of the plurality of cores, (b) data related to thermal management of the processor, and (c) execution characteristics associated with a thread," as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “core prioritization hardware logic” language, “generate” in the context of this claim encompasses a user manually write down a priority value based on collected “measured properties” that are recorded for offline processing from execution of the software that the user manually triggered.
	Similarly, the limitation of "provid[e] the core prioritization data for use by a scheduler to identify a first core", as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the recitation that the "provid[e]" is done by a "core prioritization hardware logic" language, “provid[e]” in the 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements: 1) "a processor comprising: a plurality of cores to process instructions of a plurality of threads," that execute the plurality of instructions; and 2) "core prioritization hardware logic," that performs the generation of core prioritization data and providing of the core prioritization data. They are recited at a high-level of generality (i.e., as a first generic processor performing a generic computer function of executing instructions; and as a second generic processor performing the generic computer functions of generation of core prioritization data and providing of the core prioritization data under manual control of a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the two additional elements of: 1) "a processor comprising: a plurality of cores to process instructions of a plurality of threads," that execute the plurality of instructions; and 2) "core prioritization hardware logic," that performs the generation of core prioritization data and providing of the core prioritization data; amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using 

Claims 2-4 are also not patent eligible because they are directed to the same abstract idea, presented in its parent independent claim 1, without significantly more. In particular, claims 2 merely provided disclosure on what the kind of data that the “measured properties” can be written down by a user.  There is no additional element that amounts to significantly more than the abstract idea of the parent claims.  Claim 3 merely provided generic description of an environment that the invention can be practiced in, such that it amounts no more than mere disclosures that generally link the use of the exception to a particular technological environment or field of use (see MPEP 2106.05(h)).   And claim 4 merely provided generic descriptions of existence and use of registers that are present in all modern generic processors, such descriptions do not amount to providing significantly more than the abstract idea of the parent claims. Accordingly, under its broadest reasonable interpretation, these additional limitations cover performance of the limitation in the mind but for the recitation of generic computer components, as a result, it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the dependent claims 2-4 recite the same abstract idea as their parent claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claim 1 it is not clear what the “core prioritization data” can be (e.g. it is a combination of all of the data of “(a)”, “(b)” and “(c)”; or it is some sort of ranking generated by the data of “(a)”, “(b)” and “(c)”).  Is the “core prioritization data” generated for the “thread”, if so, which thread of the “plurality of threads” is the “thread”; or is the “thread” a new thread that is not in the “plurality of threads”?  Is the “core prioritization data” generated for a “first core” of the “plurality of cores”, if so, which  of the “plurality of cores” is the “first core”; or is the “first core” a core on another processor to which a thread of the “plurality of thread” is migrated to?
It is not clear what the “thread” and the “first core” can be (e.g. they can be any one of the “plurality of threads” and “plurality of cores”; or they can be a new thread and a core on a different processor).

It is not clear if the “scheduler”, for which “core prioritization data” is “generated”, is the same as the “scheduler” used to “identify a first core”.

The dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 102(a)(2) as being anticipated by Sharda et al. (U.S. Pat. 9652027).

As per claim 1, Sharda teaches the invention as claimed including a processor comprising: a plurality of cores to process instructions of a plurality of threads; execution power manager 104  and thread scheduler 114, col 4 lines 45-52, col 5 lines 14-41), the core prioritization data generated based on a combination of: (a) measured properties of the plurality of cores independent of thread characteristics, including maximum clock rates of the plurality of cores, (b) data related to thermal management of the processor, and (c) execution characteristics associated with a thread, wherein the core prioritization hardware logic provides the core prioritization data for use by a scheduler to identify a first core (col 5 lines 23-26, 41-57, Fig. 1 tables 108, 110, 112 col 3 lines 55-62, col 4 lines 11-42, col 8 lines 23-65 power manager provide information to thread scheduler, the information is used by thread scheduler to identify a processing unit on which to schedule threads).

As per claim 3 Sharda teaches wherein the scheduler comprises an operating system (OS) scheduler (col 2 lines 46-63 thread scheduler schedule threads using information from an operating system, therefore the thread scheduler is a type of an OS scheduler).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 2 is rejected under 103 as being unpatentable over Sharda et al (U.S. Pat. 9652027) in view of Alameldeen et al (U.S. Pat. 8276142).
Alameldeen reference has been previously presented by the applicant in IDS filed on 05/26/2020.

As per claim 2 Sharda teaches the measured properties of the plurality of cores comprises thread-agnostic information (col 3 line 52- col 4 line 42).
	Sharda does not explicitly teach that the thread-agnostic information that is used for scheduling comprise thread-agnostic performance rankings comprising a first prioritized ordering of the plurality of cores generated based on thread-agnostic performance data.
	However, Alameldeen explicitly teaches that the thread-agnostic information that is used for scheduling comprise thread-agnostic performance rankings comprising a first prioritized ordering of the plurality of cores generated based on thread-agnostic performance data (col 3 line 65 – col 4 line 20).
	It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teachings of Sharda and Alameldeen because both are directed towards scheduling of threads on multiple processors.  One with ordinary skill in the art would be motivated to incorporate the teachings of Alameldeen into that of Sharda because Alameldeen further improves the performance of scheduling of threads on multiple processors (col 1 lines 19-23).

Claims 4-7 are rejected under 103 as being unpatentable over Sharda et al (U.S. Pat. 9652027) in view of Lee et al (U.S. Pat. 10234930).
Lee reference has been previously presented by the applicant in IDS filed on 05/26/2020.

As per claim 4 Sharda teaches a hardware-OS interface that provide portion of the prioritization data to the OS scheduler (col 2 lines 46-63, col 3 lines 19-20, col 5 lines 14-31 thread scheduler schedule threads using information from an operating system, therefore the thread scheduler is a type of an OS scheduler; the thread scheduler gets information from a hardware power manager to select processor unit for scheduling)
	Sharda does not explicitly teach that the hardware-OS interface comprising a plurality of registers coupled to the core prioritization hardware logic, the OS scheduler to read at least a portion of the prioritization data from the plurality of registers.
	However Lee explicitly teaches a hardware-OS interface comprising a plurality of registers coupled to the core prioritization hardware logic, the OS scheduler to read at least a portion of the prioritization data from the plurality of registers (Figs. 1,17 and 18 col 2 lines 37-44, col 29 lines 50-51; col 5 lines 1-15, 32-52; col 25 lines 55-67, col 26 lines 1-11, col 27 lines 39-56, col 28 lines 40-57 power controller contains hardware counters and buffers that store characteristic information that are used by an operating system (OS)-level core-to-thread management mechanism, which is a thread scheduler, to decide what core is to be selected/prioritized over other cores for scheduling of threads; the counters and buffers are different form of hardware registers).


As per claim 5 Sharda as modified by Lee teaches power control circuitry to control power consumed by the plurality of cores, the power control circuitry to cause a core of the plurality of cores to operate at a different frequency and/or voltage than one or more other cores of the plurality of cores; and a hardware monitor to monitor execution of the plurality of threads on the plurality of cores to generate at least a portion of the thermal management data associated with the processor and/or the execution characteristics associated with a thread (Lee col 5 lines 1-12, col 5 line 60 – col 6 line 9, col 4 lines 38-47, col 25 lines 55-64 power controller unit is a power control circuitry that contains various hardware logics, buffers that monitors execution characteristics of processor cores and it uses IVR circuitry to control frequency and voltage of the processor cores).

As per claim 6 Sharda as modified by Lee teaches the power control circuitry is to implement dynamic voltage and frequency scaling (DVFS) to cause the core of the plurality of cores to operate at a different frequency and/or voltage than one or more other cores of the plurality of cores (Lee col 5 line 60 – col 6 line 9, col 4 lines 38-47).  

As per claim 7 Sharda as modified by Lee teaches wherein the power control circuitry comprises a microcontroller to execute dedicated power management code (Lee col 5 line 60 – col 6 line 9, Fig. 17 power controller execute DVFS related algorithms to manage power provided to processor cores, and contains a plurality of different power management logic units which means the power controller is a type of microcontroller).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BING ZHAO/Primary Examiner, Art Unit 2198